Order entered April 21, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00161-CV

                    IN THE INTEREST OF P.Z.F., A CHILD

                On Appeal from the 305th Judicial District Court
                             Dallas County, Texas
                    Trial Court Cause No. JC-18-00558-X

                                       ORDER

      Before the Court is court reporter Pamela Sumler’s April 19, 2021 request

for an additional ten days in which to file the reporter’s record. We GRANT the

motion and ORDER Pamela Sumler, Official Court Reporter for the 305th Judicial

District Court, to file the record no later than April 30, 2021. See TEX. R. APP. P.

35.1(b). Because this is an accelerated appeal in a parental termination case, the

trial court must arrange for a substitute reporter if necessary to ensure the timely

filing of the record. See id. 28.4(b)(1).
      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Cheryl Lee Shannon, Presiding Judge of the 305th Judicial District

Court; Ms. Sumler; and the parties.

                                        /s/   ERIN A. NOWELL
                                              JUSTICE